Exhibit THE CORPORATEPLAN FOR RETIREMENTSM (Profit Sharing/401(k) Plan) A Fidelity Prototype Plan Non-Standardized Adoption Agreement No. 001 For use With Fidelity Basic Plan Document No. 02 ADOPTION AGREEMENT ARTICLE 1 NON-STANDARDIZED PROFIT SHARING/401(K) PLAN 1.01PLAN INFORMATION (a)Name of Plan: This is the Cabot Microelectronics Corporation 401(k) Plan (the “Plan”) (b)Type of Plan: (1)¨401(k) Only (2)þ401(k) and Profit Sharing (3)¨Profit Sharing Only (c)Administrator Name (if not the Employer): Address: Telephone Number: The Administrator is the agent for service of legal process for the Plan. (d)Plan Year End (month/day):12/31 (e)Three Digit Plan Number:001 (f)Limitation Year (check one): (1)¨Calendar Year (2)þPlan Year (3)¨Other: (g)Plan Status (check appropriate box(es)): (1)¨New Plan Effective Date: (2)þAmendment Effective Date:4/1/2009 This is (check one): (A) þ an amendment and restatement of a Basic Plan Document No.02 Adoption Agreement previously executed by the Employer; or (B) ¨ a conversion to a Basic Plan Document No.02 Adoption Agreement. The original effective date of the Plan:5/1/2000 (3) ¨ This is an amendment and restatement of the Plan and the Plan was not amended prior to the effective date specified in Subsection 1.01(g)(2) above to comply with the requirements of the Acts specified in the Snap Off Addendum to the Adoption Agreement.The provisions specified in the Snap Off Addendum are effective as of the dates specified in the Snap Off Addendum, which dates may be prior to the Amendment Effective Date.Please read and complete, if necessary, the Snap Off Addendum to the Adoption Agreement. (4) þ Special Effective Dates - Certain provisions of the Plan shall be effective as of a date other than the date specified above.Please complete the Special Effective Dates Addendum to the Adoption Agreement indicating the affected provisions and their effective dates. (5) ¨ Plan Merger Effective Dates.Certain plan(s) were merged into the Plan and certain provisions of the Plan are effective with respect to the merged plan(s) as of a date other than the date specified above.Please complete the Special Effective Dates Addendum to the Adoption Agreement indicating the plan(s) that have merged into the Plan and the effective date(s) of such merger(s). 1.02EMPLOYER (a)Employer Name: Cabot Microelectronics Corporation Address: 870 Commons Drive Aurora, IL60504 Contact’s Name: Michelle Nunamaker Telephone Number: (630) 375-5559 (1)Employer’s Tax Identification Number: 36-4324765 (2)Employer’s fiscal year end: 9/30 (3)Date business commenced: 10/06/1999 (b) The term "Employer" includes the following Related Employer(s) (as defined in Subsection 2.01(rr)) (list each participating Related Employer and its Employer Tax Identification Number): Employer: Tax ID: Cabot Microelectronics Polishing Corporation 20-3398308 QED Technologies International 20-5040463 1.03TRUSTEE (a)Trustee Name:Fidelity Management Trust Company Address:82
